DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-14, 16, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (2014/0160486).
	Regarding claim 1, Kang (Fig. 1) discloses a common-path optical waveguide probe comprising an optical waveguide (SMF) having a proximal end and a distal end; a lens (sapphire ball lens) coupled to the distal end; and a reference reflector (reference plane; see paragraph 0018) positioned between the optical waveguide and the lens (as is clear in Fig. 1, the reference reflector is located between the SMF and the lens).
	As for claim 2, Kang discloses that the reference reflector is not glass (Kang discloses that the reference reflector is epoxy; see paragraph 0018).

	As for claim 4, Kang discloses a spacer (spacer; see Fig. 1) positioned between the optical waveguide and the lens, the spacer configured for beam propagation (see also Fig. 1, as the spacer allows for the beam of light to propagate to the ball lens).
	As for claim 13, Kang discloses that the optical waveguide is an optical fiber (single mode fiber; see paragraph 0017).
	As for claim 14, Kang discloses that the optical fiber is a single-mode optical fiber (see paragraph 0017).
	As for claim 16, Kang discloses that the lens is a ball lens (sapphire ball lens; see Fig. 1 and paragraph 0017).
	As for claim 20, Kang discloses a catheter comprising the common-path optical waveguide probe set forth above in claim 1, and a sheath configured to receive the common-path optical waveguide probe (see paragraphs 0006 and 0017-0018).
	Regarding claim 21, Kang (Figs. 1, and 2A) discloses an optical coherence tomography system comprising an OCT light source (inherent; an OCT system requires a light source to perform measurements); an OCT detector (the unbalanced detector in Fig. 2A); a common-path optical waveguide probe comprising an optical waveguide (SMF) having a proximal end and a distal end, a lens (sapphire ball lens) coupled to the distal end, and a reference reflector (reference plane; see paragraph 0018) positioned between the optical waveguide and the lens (as is clear in Fig. 1, the reference reflector is located between the SMF and the lens); a circulator 
	As for claim 22, Kang discloses that the OCT light source is a broadband light source (see paragraph 0024; a swept source laser is used; this is an example of a broadband light source used in OCT).
Claims 1, 3, 13-15, 17-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al (2013/0331709).
Regarding claim 1, Le (Fig. 7) discloses a common-path optical waveguide probe comprising an optical waveguide 128 having a proximal end and a distal end; a lens 130 coupled to the distal end; and a reference reflector positioned between the waveguide and the optical lens (see paragraph 0132 -  the partially reflective reference interface that can be formed between the lens 130 and the fiber 140 allows for a reflective reference surface to be formed).
As for claim 3, Le discloses that the reflectivity of the reference reflector is not based on a difference between indices of refraction of the reference reflector and air (here, the reflectivity of the reference reflector is based on a difference between refractive indices of the lens and the fiber core; see paragraph 0132).

As for claim 14, Le discloses that the fiber can be a single mode fiber (see paragraph 0128).
	As for claim 15, Le discloses that the fiber can be a double clad optical fiber (see paragraph 0128 – the examiner considers the teaching of Le of the use of a multimode fiber to meet the limitation of a double clad fiber).
	As for claim 17, Le discloses the use of a GRIN lens 130 (see paragraph 0132).
	As for claim 18, Le discloses a reflector 134 positioned to direct light emerging from the lens to a target (see paragraph 0132).
	As for claim 19, Le discloses, in a related embodiment (Fig. 20) that the optical waveguide 128 in the imaging probe is configured to rotate via a motor system 400  that includes motor 402 and a motor shaft 404 (see paragraph 0147).
	As for claim 20, Le discloses, in a related embodiment (Fig. 3) the common-path optical waveguide probe of claim 1, and a sheath 111 configured to receive the common-path optical waveguide probe (see paragraph 0122).
	As for claim 21, Le (Fig. 1c) discloses an optical coherence tomography system comprising an OCT light source 17d, an OCT detector 17i/17j; a common-path optical waveguide probe (element 1 in Fig. 1c; see Fig. 7 for specifics) comprising an optical waveguide 128 having a proximal end and a distal end, a lens 130 coupled to the distal end, and a reference reflector positioned between the waveguide and the optical lens (see paragraph 0132 -  the partially reflective reference interface that can be formed between the lens 130 and the fiber 140 allows for a reflective reference surface to be formed); a circulator 17m coupled to the OCT light 
	As for claim 22, Le discloses that the OCT light source is a broadband light source (see paragraph 0100 – the laser source used for OCT measurements in Le is a broadband light source).
	As for claim 24, Le further discloses a first beamsplitter 17e positioned upstream of the common-path optical waveguide probe, the OCT detector comprising a balanced photodetector 17i/17j; the beamsplitter configured to direct a portion of the light from the OCT light source to the balanced photodetector (as is seen in Fig. 1c, light from the light source is split by splitter 17e and sent directly to the detector).
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drabarek et al (2008/0144040).
	Regarding claim 25, Drabarek (Figs. 2 and 3) discloses a method of making a common-path optical waveguide probe, the method comprising splicing a first end of a first optical waveguide 22 and a second end of a second optical waveguide 20 (see paragraph 0025), wherein at least one of the first end and the second end has a reference reflector precursor positioned at a surface undergoing the splicing (see paragraph 0025), thereby providing a reference reflector 30 between the first optical waveguide and the second optical waveguide; and forming or attaching .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (2014/0160486).
As for claims 5-12, Kang discloses the invention as set forth above regarding claim 1, but fails to disclose the specific metal/dielectric/non-metal, non-dielectric films disclosed for the reference reflector, along with the specific materials chosen for those films (claims 6, 8, 9, and 11) and their particular thicknesses (claims 7, 10, and 12).  The examiner notes that Kang already discloses that having a difference in refractive index between the fiber and a material or reflector between the fiber and the lens is sufficient to cause some reflection of light at the end of the fiber to be the reference beam (see paragraph 0018).
In re Leshin, 125 USPQ 416.  Further regarding the size of the reflector, setting a specific size has been generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the reflector in Kang out of a film of either metal, dielectric, or a non-metal, non-dielectric material that has a thickness of between 1 pm and 1 mm, the motivation being that, as long as the refractive index difference between the fiber and material is such that reflection can occur (as taught by paragraph 0018 of Kang), selecting a preferred material or size of the reflector would be within the realm of the skilled artisan to provide the predictable results of generating common path interference within the probe, thereby obviating the need for an external reference reflector for any interferometric measurements made with the probe. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (2014/0160486) in view of Tearney et al (2014/0160482).
	As for claim 23, Kang discloses the claimed invention as set forth above regarding claim 21, but fails to disclose that the OCT detector is an OCT spectrometer comprising a collimator, a grating, a spectrometer lens, and a linear array camera.
	Tearney, in an optical system for internally referenced interferometric imaging, discloses an OCT spectrometer for the detector featuring a collimator 130; a grating 170; a spectrometer lens 180; and a linear array camera 190 (see paragraphs 0033 and 0034).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al (2013/0331709) in view of Tearney et al (2014/0160482).
	As for claim 23, Le discloses the claimed invention as set forth above regarding claim 21, but fails to disclose that the OCT detector is an OCT spectrometer comprising a collimator, a grating, a spectrometer lens, and a linear array camera.
	Tearney, in an optical system for internally referenced interferometric imaging, discloses an OCT spectrometer for the detector featuring a collimator 130; a grating 170; a spectrometer lens 180; and a linear array camera 190 (see paragraphs 0033 and 0034).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the balanced detection scheme in Le for a spectral domain OCT scheme as per Tearney, the motivation being that spectral domain OCT such as what is taught by Tearney is known to provide improved imaging speed over the balanced detection scheme taught by Le.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Drabarek et al (2008/0144040) in view of Fiebig et al (2017/0068057).
	As for claim 26, Drabarek discloses the claimed invention as set forth above regarding claim 25, but fails to disclose heating the end opposite the first end to form a ball lens.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat the end of the fiber in Drabarek so as to create a ball lens out of the optics at the end of the Drabarek fiber as per Fiebig, the motivation being that a ball lens is a well known lens useful for coupling and focusing light out of a fiber so that light exiting the fiber can be used for imaging of samples in a predictable manner; such a lens has the advantage of being integrated directly with the fiber, reducing the overall size of the device.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Drabarek et al (2008/0144040) in view of Park et al (“Low Reflectance Internal Mirrors”).
	As for claims 27-28, Drabarek discloses the claimed invention as set forth above regarding claim 25, but fails to disclose that the splicing is laser splicing, and that the intensity and/or duration of the splicing is selected to provide a predetermined thickness or reflectivity of the reference reflector.
	Park, in describing the construction of an internal mirror in an optical fiber, discloses the use of electrical arc fusion splicing to build a mirror in an optical fiber (see paragraph 2 of page 178).  The reflectance is monitored during splicing to get a desired reflectance, with that reflectance being adjusted based on a specific arc current and duration that is less than what is typical for fiber splicing (see paragraph 2 of page 178), with the reflectance decreasing as the number of splicing pulses increase (see paragraph 4 of page 178).  While Park discloses electric 
	Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use laser splicing to create the reference reflector in the waveguide of Drabarek as taught and suggested by Park, the motivation being that splicing is a highly controllable way to build a reflector in a fiber to very specific tolerances (see paragraphs 2-4 of Park), thereby allowing the user to create a reference reflector having a desired reflectance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0243251 to Suzuki et al. discloses a fiber optic light emitting device along with a method of producing it; while US 2014/0153864 to Sinclair et al. discloses an integrated depth of field optical probe, and US 2018/0192880 to Patel et al. discloses a micro-molded anamorphic reflector lens for use in diagnostic catheters that can be used in optical coherence tomography devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 12, 2021